Title: To George Washington from Captain Stephen Chambers, 12 March 1778
From: Chambers, Stephen
To: Washington, George

 

Moreland [Pa.] 12th March 1778
May it please your Excellency

On the 6th Instant I informed the Adjutt General by letter of my proceedings untill that day, and at the same time sent to the Provost Guard Several prisoners that I had taken—Fryday the 6th my party being joined with Colo. Noggles to cover the Waggons that was taking the Vinegar from Germantown I halted some time on chesnut hill where I recd some loose information that the Enemy intended to be out that night with an intention to take the partys that lay on chesnut hill, this induced me, at Ten O’Clock at night to move with my party a long a cross road that leads to the york road, as by that means the Enem⟨y⟩ coud have no certain information of my Station, about two oClock the morning Saturday my Centry discovered a large party of horse and alarmed the party, ⟨who⟩ got immediately under Arms, and after viewing the Enemy, discovered the horse was at least three times our number supported by a large body of foot, th⟨is⟩ induced me to retreat thro’ the woods, as fireing on them woud discover my Situation, and I woud risk the loosing some men without doing any Service. I then retreated about two miles above white marsh, and next morning followed the Enemy to chesnut hill where they had broke the Window⟨s⟩ and Doors of the houses, least we should lodge our Soldiers in them, on their March thro’ Germantown, Captn Sample and twelve men belonging to Col. Noggles party unfortunately fell into their hands I then march’d to the Oxford Road about 13 mile from Philada wher I contd two nights and I believe prevented any thing to go that or any of the by Roads to Philada. Tuesday night I marchd down the Bustle Town road, within one mile and a half of Frankford, and Sent out Small partys to Cover the bye Roads and paths that leads to Frankford and Sent a Small party to Frankford if any shoud miss the other partys they might fall into their hands and Continued there untill sun two hours high, during that time I only got two Women one with Buck-Wheat meal Indian meal Roasting pigs Eggs and butter the other with pies Cakes and Onions—I have been doubtfull whether it was necessary to do any thing m⟨ore⟩ to women than take their marketing from them, therefore have permitted them to go home—I was oblidged on the 6th Inst. to send with an officer to camp Several of the men that were unable to stay longer for want of Shoes, and some at this time from being lame and wanting shoes are unable to march, my party by this means is reduced to Thirty ⟨two⟩ Including Serjts and Corpls great many of whom tho’ they stay are nearly bearfooted, I have got information of several pairs of Shoes being in Germantown and other places, which if it was thought adviseable to

ta⟨ke⟩ and give rects for woud enable me to keep Several of the few remaining Soldiers, I find that with Fifty men I shall be unable to Cover any of the Roads effectually as no Soldiers in this Season are able to k⟨eep⟩ out marching Constantly, and the inhabitants find no difficulty in getting round me, this induces me to request that my party may be increased to about ninety or one hundred men, then it will be in my power to keep out a Small Scout every night and the men will be able to endure the fatague, and the end of my being out ⟨better⟩ Answered—Lt Quin who goes to Camp with this can march them to me the Officers I have here with Mr Quin will be sufficient to assist—I recd information of several very Good horses being near Bustle Town Smythfield and other places near that woud answer the Enemy very well for their Cavalry and waggons, these places being Contigious enough to Philada I have reason to apprehend when the Enemy comes out forrageing they will take them for their own use, I have taken a Stallion the property of one Jacob Comely, who’s Genl character is that of being unfriendly, and tha⟨t⟩ the horse was intended for the English Service, whether the Information can be relyed on or not I will not pretend to say, but shall keep him untill I receive further instructions—Yesterday some men who came out of Philada informed me that the Enemy was preparing their waggons to come out a forrageing as they were nearly out of forrage—but I dont expect they will come untill the roads are more Settled so that Waggons can go with more ease—I am your Excellencys most Obedt Servant

Stephen ChambersCaptn 12th P: R:

